                       Case 1:21-cr-00227-JEB Document 1 Filed 01/21/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                           )
                             v.                                      )
                   Andrew Ryan Bennett
                                                                     )      Case No.
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 6, 2021                 in the county of                                  in the
                       District of          Columbia             , the defendant(s) violated:

            Code Section                                                       Offense Description

18 U.S.C. 1752 (a)(1)(2)(3) and (4)               - Knowingly Entering or Remaining in a physical violence against any person
                                                  or property in any restricted building or grounds without lawful authority

40 U.S.C. § 5104(e)(2)(D) and (G)                 - Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
See attached statement of facts.




         ✔ Continued on the attached sheet.
         ’


                                                                                                Complainant’s signature

                                                                                        Jan J. Topoleski, Special Agent
                                                                                                 Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means).

Date:             01/21/2021
                                                                                                   Judge’s signature
                                                                                Robin M. Meriweather, U.S. Magistrate Judge
City and state:                         Washington, DC
                                                                                                 Printed name and title



        Print                        Save As...                  Attach                                                   Reset
